Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments and remarks filed 10/24/2022 have been received and reviewed. Claims 1-4 and 6-13 are now pending in this application.
Claim Rejections - 35 USC § 112
Claims 1-4 and 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
i) The metes and bounds of the derivative, “wherein the derivative of formula (I) is ester, amide, or carbamate” is still unclear. Is the compound of formula (I) itself converted somehow to an ester, amide or carbamate or are there additional substituents at any of the R groups, such as, -C(O)-NH2 and -O-C(O)-CH3 present which have not been positively recited? The metes and bounds these cannot be ascertained.  
ii) Applicants have not responded to clarify what kind of ring is formed when “one of R1 and R2 can join R3 to form a ring.” It is still unclear what kind of ring is formed (i.e., ring size, degree of saturation, members of the ring).
iii) Regarding the substituent “carbonyl,” it is unclear what is intended here because there is an open valency in -C(O)-. Appropriate clarification is required.
iv) In claim 10, it is still not known which disease is somehow associated with PTPN22 genetic polymorphism and which one is definitely not. Also, in claim 10, there is an additional limitation of the metes and bounds of the compound of claim 1 which reads “which can inhibit lymphoid-specific tyrosine phosphatase (LYP) activity.” Is this intended to mean that only certain compounds of claim 1 can inhibit lymphoid-specific tyrosine phosphatase (LYP) activity? Does one skilled in the art conduct experimentation to determine whether a give compound of claim 1 is embraced by claim 10. A clarification is required.

Claims 1-14 and 6-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention. 
The specification, while being enabling for a pharmaceutical salt, does not reasonably provide enablement for solvates of the compound of formula I. The claims, insofar as they embrace solvates are not enabled. All of the examples presented all failed to produce a solvate. The evidence of the specification is thus clear: These compounds do not possess the property of forming solvates; there is no evidence that such compounds even exist. Thus, this is a circumstance where the “specification is evidence of its own inadequacy” (In re Rainer, 377 F.2d 1006, 1012, 153 USPQ 802, 807). These cannot be simply willed into existence. As was stated in Morton International Inc. v. Cardinal Chemical Co., 28 USPQ2d 1190 “The specification purports to teach, with over fifty examples, the preparation of the claimed compounds with the required connectivity. However, ... there is no evidence that such compounds exist... the examples of the ‘881 patent do not produce the postulated compounds... there is ... no evidence that such compounds even exist.” The same circumstance appears to be true here: there is no evidence that solvates of these compounds actually exist; if they did, they would have formed. Hence, applicants must show that solvates can be made, or limit the claims accordingly.
	Regarding claim 10, the how to use portion of the statute has still not been met. The basis of this rejection is the same as given in the previous office action and is incorporated herein fully reference. The skilled artisan cannot say what diseases and what symptoms are to be treated. The scope of diseases embraced by the claim which is somehow “associated with a PTPN22 genetic polymorphism” is not known.

Regarding claims 11 and 12, this rejection is also the same as given in the previous office action and is incorporated herein fully by reference. 
Applicants have not demonstrated nor have they alleged there is any correlation between the assays they disclose and clinical efficacy against any disease. Case law is clear on this point.  In an unpredictable art, in vitro assays may be used for enablement only if there is a well-established correlation between the assay and clinical efficacy.
The how to use requirement of the enablement statute, when applied to method claim, refers to operability and how to make the claimed method work. The issue is the correlation between clinical efficacy for treating type I diabetes, rheumatoid arthritis, systemic lupus erythematosus, Grave’s disease, Addison disease, vitiligo, juvenile arthritis, Hashimoto thyroiditis or cancer and Applicants' data.
Determining if any particular claimed compound would treat type I diabetes, rheumatoid arthritis, systemic lupus erythematosus, Grave’s disease, Addison disease, vitiligo, juvenile arthritis, Hashimoto thyroiditis or cancer would require synthesis of the compound, formulation into a suitable dosage form, and subjecting it to clinical trials with a number of fundamentally different diseases listed above, or to testing them in an assay known to be correlated to clinical efficacy of such treatment. This is a large degree of experimentation. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCK KIFLE whose telephone number is (571)272-0668. The examiner can normally be reached 8 AM - 6 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



November 4, 2022
/BRUCK KIFLE/Primary Examiner, Art Unit 1624